92 F.3d 1182
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Burnell BASSETT, a/k/a Ronnie Bump, a/k/a The Kid,a/k/a Zachary Jackson, a/k/a Ronald Jackson, a/k/a BeamonJackson, a/k/a Ronald Jones, a/k/a R.F. Jones, a/k/a BeamonWest, a/k/a Harry Vandyke, a/k/a The Bird, Defendant-Appellant.
No. 96-6536.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 28, 1996.Decided:  July 23, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-85-541-S)
Ronald Burnell Bassett, Appellant Pro Se.  Harvey Ellis Eisenberg, Assistant United States Attorney, Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before ERVIN and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing his Fed.R.Civ.P. 41(e) motion for return of property.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Bassett, No. CR-85-541-S (D.Md. Feb. 13, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED